DETAILED ACTION

Response to Arguments
Applicant's arguments filed 04/26/2022 in Response After Final (pages 6-9) have been fully considered but they are not persuasive. See Continuation sheet on PTOL-303 as part of Advisory action, along with figure attached below.

    PNG
    media_image1.png
    356
    675
    media_image1.png
    Greyscale

As pointed out in the figure above, the laminate would have smooth outward faces, given that the coating is applied to the outward face (which is already smooth – see explanation in Continuation sheet), and the application of the coating would also make that face naturally smooth, as compared to a face without a coating applied.
Additionally, the claim as currently recited is very confusing and may lead to indefiniteness issues. The claim 16 recites in lines 7-9 that the coating is applied to one of the smooth or the exposed surfaces, and then seems to exclusively claim/imply the coating being applied to the exposed surface in lines 10-13. Thus, it is unclear exactly how the coating is applied to one of a smooth or exposed surface, if it applied exclusively to the exposed surface as the claim seems to imply. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712